DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/07/2022 has been entered.
Claims 1, 3-6, 8-9, 11 and 15-19 are pending in the application.  Claims 4-6 and 8-9 have been withdrawn from consideration.  Claims 1, 3, 11 and 15-19 are being treated on the merits.  Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 07/07/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3, 11 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "the slide-facilitating medium".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner has interpreted "the slide-facilitating medium" as "the slide-facilitating member".
	Claim 3 recites the limitation "wherein the slide-facilitating medium is a fluid", which renders the claim indefinite.  Claim 3 depends from claim 1 and claim 3 has inherited all the claimed subject matter of claim 1.  According to claim 1, two aligned substrates and a plurality of flexible threads arranged between the two substrates, which are wrapped around by a covering, appear to form a slide-facilitating medium of the slide-facilitating member.  As such, how can the slide-facilitating medium is a fluid?  Claim 3 appears to be conflicting with claim 1.  For the purpose of applying prior art, the limitation has been construed to be "wherein the slide-facilitating member comprises a slide-facilitating medium, the slide-facilitating medium comprises a fluid".  It is noted that this interpretation should not be interpreted as a suggestion about how to amend the claim.
	Claim 17 recites the limitation "the front end".  Claim 17 depends from claim 1 and claim 1 has set forth two front ends: a front end of each top rib and a front end of a side rib.  It is unclear which front end Applicant is referring to.  There is insufficient antecedent basis for the limitation in the claim.  For examination purposes, "the front end" has been construed to be "the front end of each of the two symmetrical top ribs".
Claim 19 recites the limitation "an outer surface of the flexible frame", which renders the claim indefinite.  Claim 19 depends from claim 1, and claim 1 has already defined an outer surface of the flexible frame.  It is unclear whether the outer surface as recited in claim 19 is the same outer surface as defined in claim 1 or a different outer surface.  For examination purposes, the limitation has been construed to be "the outer surface of the flexible frame".
The remaining claims each depend from a rejected base claim and are likewise rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lanner (WO 2017/157765 A1) in view of Hallander (WO 2017/151028 A1) and further in view of VanDerWoude (US 7,735,156 B2).
	Regarding claim 1, Lanner discloses a safety helmet (helmet 1; fig. 4; page 7, ll. 9-11), comprising: 
a shell (rigid shell 2 and energy absorbing layer 3, together forming a shell; fig. 4; page 7, ll. 12-16); 
a flexible frame (elastic attachment device 13; fig. 4; page 7, ll. 20-26), defining an inner surface (configured to face toward a user's head; see fig. 4) and an opposing outer surface (configured to face away from a user's head; see fig. 4), the outer surface being attached to an inner surface of the shell (by fixing members 5 or detachable connectors 20; figs. 4, 8; page 8, ll. 27-30; page 9, ll. 33-34; page 10, ll. 1-3; page 11, ll. 27-35; page 12, ll. 1); and 
a slide-facilitating member (comfort padding 16 is combined with the helmet as depicted in Fig. 4, the comfort padding 16 having a sliding interface provided between sections of comfort padding 15 and the remainder of the helmet 1; fig. 7; page 11, ll. 2-17), the slide-facilitating member releasably attached to the flexible frame (as the comfort padding 16 is configured to releasably attach to an innermost layer of the helmet by detachable connectors 20, the comfort padding should be releasably attached to the elastic attachment device 13; figs. 4, 7-8; page 11, ll. 2-6, 13-17, 27-35; page 12, ll. 1), wherein the slide-facilitating member serves to allow the shell and the flexible frame to slide with respect to a user's head wearing it when the shell receives incoming impact (the sliding interface of the comfort padding 16 allowing the remainder of the helmet, including the shell and the flexible frame, to slide with respect to comfort padding 16, thereby allowing the shell to slide with respect to a user's head upon an incoming impact; fig. 7; page 11, ll. 13-17).
wherein the flexible frame has two symmetrical top ribs (at least two top strap portions extending from the front, back, left and right sides of a headband portion; see annotated fig. 4; page 7, ll. 27-30) and a side rib (a headband portion of attachment device 13; fig. 4; page 7, ll. 27-34) and the side rib has a rear end and an opposite front end (figs. 4-5; see fig. 5 and annotated fig. 4);
wherein the shell has a casing (rigid shell 2; fig. 4; page 7, ll. 12-16) and a buffer layer (energy absorbing layer 3; fig. 4; page 7, ll. 12-16), in which the buffer layer has an outer surface (configured to face away from a user's head; see fig. 4) thereof attached to an inner face (configured to face toward a user's head; see fig. 4; page 7, ll. 12-16) of the casing (shell 2; fig. 4), and the flexible frame (elastic attachment device 13; fig. 4; page 7, ll. 20-26) is attached to an inner surface of the buffer layer (fig. 4; page 7, ll. 12-16; page 8, ll. 27-29), and the flexible frame is detachable (by detachable connectors 20 such as a snap-fit connection or a magnetic connector; figs. 4, 8; page 8, ll. 27-30; page 9, ll. 33-34; page 10, ll. 1-3; page 11, ll. 27-35; page 12, ll. 1). 
Lanner does not disclose the slide-facilitating member comprising: two aligned substrates, a plurality of flexible threads arranged between the two substrates and a covering wrapped around the two aligned substrates and releasably attached to the flexible frame.  However, Hallander discloses a helmet (helmet 9; fig. 8; page 8, ll. 21-24) comprising a slide-facilitating member (comfort padding 1 allowing sliding movement; figs. 3, 8; page 6, ll. 27-32; page 7, ll. 1-3; page 8, ll. 21-24), wherein the slide-facilitating member comprising two aligned substrates (membrane layer 5' and foam layer 12 aligned with each other; fig. 3; page 6, ll. 27-32) and a plurality of flexible threads (fabric layer 13 comprising a plurality of flexible threads; fig. 3; page 6, ll. 27-32; page 7, ll. 1-3) arranged between the two substrates (fig. 3; page 6, ll. 27-32) and a covering (formed by an outer layer 2 and an inner layer 3; figs. 1, 3; page 5, ll. 13-27) wrapped around the two aligned substrates (see figs. 3, 6; ) and releasably attached to an innermost layer of the helmet (by Velcro; figs. 7-8; page 7, ll. 15-23; page 8, ll. 21-24).  Both Lanner and Hallander teach a slide-facilitating member in a form of a comfort padding releasably attached to an innermost layer of a helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the slide-facilitating member as disclosed by Lanner, with wherein the slide-facilitating member comprising two aligned substrates, a plurality of flexible threads arranged between the two substrates and a covering wrapped around the two aligned substrates and releasably attached to an innermost layer of the helmet, as taught by Hallander, in order to provide a suitable slide-facilitating member which is capable of shearing movement, i.e., sliding movement, in reaction to an oblique impact thereby deflecting the impact from a user's head (Hallander; col. 6, ll. 27-32; col. 7, ll. 1-3).  By this combination, the covering of the slide-facilitating member will be releasably attached to the flexible frame.
Lanner does not disclose wherein the two top ribs are symmetrical top ribs each have a front end thereof integrally connected to a front end of the side rib, the two symmetrical top ribs extending from the front end of the side rib toward the rear end of the side rib along an inner surface of the helmet toward a rear portion of the helmet.  However, VanDerWoude teaches a safety helmet (helmet assembly 12; fig. 2; col. 4, ll. 27-33) comprising a flexible frame (adjustable head band 128; figs. 3-4; col. 5, ll. 41-43) provided at an inner shell portion (fig. 2; col. 4, ll. 27-30; col. 6, ll. 1-3, 26-31), wherein the flexible frame has two symmetrical top ribs (two symmetrical support arms 150; figs. 3-4; col. 6, ll. 18-31) and a side rib (strap 142; figs. 3-4; col. 5, ll. 59-67; col. 6, 1-3), in which the two top ribs each have a front end thereof integrally connected to a front end of the side rib (support arms extending from frontal portion 148 of strap 142; figs. 3-4; col. 6, ll. 18-26), and the side rib has a rear end thereof, opposed to the front end (see fig. 4; col. 5, ll. 59-67; col. 6, ll. 1-3), the two symmetrical top ribs extending from the front end of the side rib along an inner surface of the helmet toward a rear portion of the side rib along an inner surface of the helmet toward a rear portion of the helmet (see figs. 3-4; col. 6, ll. 18-31).  Both Lanner and VanDerWoude teach a flexible support frame located inside an inner shell portion of a helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the two top ribs are symmetrical top ribs each have a front end thereof integrally connected to a front end of the side rib, the two symmetrical top ribs extending from the front end of the side rib toward the rear end of the side rib along an inner surface of the helmet toward a rear portion of the helmet, as taught by VanDerWoude, in order to provide an integrated flexible frame for supporting the helmet thereby being capable of assisting in minimizing the strain on the head and the neck of the user (VanDerWoude; figs. 2, 4; col. 5, ll. 41-43; col. 6, ll. 18-31).  
	Regarding claim 3, Lanner, Hallander and VanDerWoude, in combination, disclose the safety helmet of claim 1.  Lanner does not explicitly disclose wherein the slide-facilitating member comprises a slide-facilitating medium, the slide-facilitating medium comprises a fluid.  However, Hallander discloses wherein the slide-facilitating member (as addressed for claim 1, comfort padding 1 allowing sliding movement; figs. 3, 8) comprising a slide-facilitating medium (a lubricant material 8; fig. 3; col. 5, ll. 29-32; claim 1), the slide-facilitating medium comprises a fluid (a gel or a liquid; fig. 3; col. 5, ll. 29-32; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the slide-facilitating member as disclosed by Lanner, with wherein the slide-facilitating member comprises a slide-facilitating medium, the slide-facilitating medium comprises a fluid, as taught by Hallander, in order to provide a shearing movement in reaction to an oblique force (Hallander; col. 5, ll. 39-32).
Regarding claim 11, Lanner, Hallander and VanDerWoude, in combination, disclose the safety helmet of claim 1, and Lanner further discloses wherein the flexible frame is attached to the inner surface of the buffer layer through a fastener (fixing members 5; fig. 4; page 8, ll. 27-29).
Regarding claim 15, Lanner, Hallander and VanDerWoude, in combination, disclose the safety helmet of claim 1. Lanner does not disclose wherein the two symmetrical top ribs extend from the front end of the side rib toward the rear end of the side rib without intersecting.  However, VanDerWoude teaches wherein the two symmetrical top ribs (top ribs 150; fig. 4) extend from the front end of the side rib toward the rear end of the side rib without intersecting (see fig. 4; col. 6, ll. 18-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the two symmetrical top ribs extend from the front end of the side rib toward the rear end of the side rib without intersecting, as taught by VanDerWoude, in order to optimize the shape of the two symmetrical support arms to fit the shape of the helmet shell for the flexible connection therebetween (VanDerWoude; figs. 2, 4; col. 6, ll. 18-31).
Regarding claim 16, Lanner, Hallander and VanDerWoude, in combination, disclose the safety helmet of claim 1.  Lanner does not disclose wherein the two symmetrical top ribs extend parallel from the front end of the side rib toward the rear end of the side rib.  However, VanDerWoude teaches wherein the two symmetrical top ribs (top ribs 150; fig. 4) extend parallel from the front end of the side rib toward the rear end of the side rib (see fig. 4; col. 6, ll. 18-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the two symmetrical top ribs extend from the front end of the side rib toward the rear end of the side rib without intersecting, as taught by VanDerWoude, in order to optimize the configuration of the two symmetrical support arms to fit the shape of the helmet shell for the flexible connection therebetween (VanDerWoude; figs. 2, 4; col. 6, ll. 18-31).
Regarding claim 17, Lanner, Hallander and VanDerWoude, in combination, disclose the safety helmet of claim 1. Lanner does not disclose wherein the two symmetrical top ribs each have a second free end opposite to the front end of each of the two symmetrical top ribs.  However, VanDerWoude teaches wherein the two symmetrical top ribs each have a second free end opposite to the front end of each of the two symmetrical top ribs (fig. 4; col. 6, ll. 18-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the safety helmet as disclosed by Lanner, with wherein the two symmetrical top ribs each have a second free end opposite to the front end of each of the two symmetrical top ribs, as taught by VanDerWoude, in order to applying a known technique to attach the second free end of each top rib to the inner shell portion thereby obtaining an integrated safety helmet.
Regarding claim 18, Lanner, Hallander and VanDerWoude, in combination, disclose the safety helmet of claim 1, and Lanner further discloses wherein the front end of the side rib is configured to be positioned against a user's forehead (see figs. 4-5).
Regarding claim 19, Lanner, Hallander and VanDerWoude, in combination, disclose the safety helmet of claim 1, and Lanner further discloses wherein the inner surface of the buffer layer (energy absorbing layer 3; fig. 4) has a plurality of mortise (recesses for holding second portions 9 of fixation members 5a, 5b, 5c and 5d; fig. 4; page 8, ll. 33-34; page 9, ll. 1-3) and the outer surface of the flexible frame has a plurality of tenons (second portions 9; fig. 4; page 8, ll. 33-34; page 9, ll. 1-3), so that the tenons of the flexible frame engage with the mortises of the buffer layer (second portions 9 engages with the recesses of the energy absorbing layer 3; see fig. 4; page 8, ll. 33-34; page 9, ll. 1-3), respectively.

    PNG
    media_image1.png
    569
    868
    media_image1.png
    Greyscale

Annotated Fig. 4 from WO 2017/157765 A1

Response to Arguments
Applicant's arguments with respect to the amended claims 1, 3, 11 and 15-19 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732